Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive. The applicant argues with respect to claims 1, as now amended, that the prior art fails to disclose or render obvious the feature of: 
wherein determining the anti-jitter processing policy for the Nth image frame according to the acquired x frames of parameter data of the motion parameter of the electronic device comprises:
determining anti-jitter parameter data for the Nth image frame according to the acquired x frames of parameter data of the motion parameter of the electronic device;
wherein the anti-jitter parameter data comprises any parameter for performing the anti-jitter processing on each image frame of the video to be recorded.

Specifically, the applicant argues on page 8:
Curcio discloses that "information related to the camera view motion may be used to segment the auxiliary sensor data stream into 'segments with camera view motion' (i.e., any combination of intentional camera motion, shake and zoom-change) and 'stable segments', i.e. segments without or with low camera view motion. The timestamps of those segments which are classified as stable may then be stored." In sum, Curcio at most discloses that the auxiliary sensor data stream can be segmented into two groups of segments using information related to camera view motion.
	However, Curcio further discloses that this segmenting of the auxiliary sensor data stream into two groups is followed by an image processing step in which temporal features are extracted from those segments of video data associated which are classified into the stable group, for use in creating camera view motion compensation data that is then applied across the duration of the video data, as disclosed in column 18, lines 41-59.  The examiner therefore disagrees that “Curcio at most discloses that the auxiliary sensor data stream can be segmented into two groups of segments using information related to camera view motion,” because this segmentation is only a preliminary step towards performing view motion compensation on segments of the camera data determined to require it. The examiner further submits that “camera view motion compensation data” extracted from the stable segments, reads on an “anti-jitter processing policy for an Nth image frame according to acquired x frames of parameter data”, where the “x frames of parameter data” are those frames, or a portion of those frames, contained in the video associated with the stable segments of auxiliary sensor data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-7, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Curcio, US 9,471,993 B2, in view of Yamamoto, US 2014/0112634 A1.

Regarding claim 1, Curcio discloses: a video processing method, comprising:
acquiring, by an electronic device, image data for an Nth image frame of a video to be recorded, the N being a positive integer (Step 502 of figure 5: receive video, audio, and sensor data.  Video comprises a series of frames.  See column 18, lines 10-17.);
acquiring, by the electronic device and according to a preset rule, x frames of parameter data of a motion parameter of the electronic device that are relevant to the Nth image frame (Step 508 is an extract view motion compensation data step, in which camera view motion compensation data is extracted, for each frame.), the x being a positive integer (temporal features are detected from segments of the video, i.e., from an integer number of frames.);
determining, by the electronic device, an anti-jitter processing policy for the Nth image frame according to the acquired x frames of parameter data of the motion parameter of the electronic device (Step 510 of figure 5 discloses calculating camera view motion compensation data, which is a step of determining how to correct for camera motion represented by the view motion compensation data (See step 512).); and
storing, by the electronic device, the encoded data for the Nth image frame and the anti-jitter processing policy for the Nth image frame as a video file for the Nth image frame (Step 514, in which motion-compensated descriptors of temporal features, constituting an “anti-jitter processing policy”, are provided, as described in lines 24-29 of column 18, and column 19, lines 1-5.).
wherein the at least one processor is configured to determine anti-jitter parameter data for the Nth image frame according to the acquired x frames of parameter data of the motion parameter of the electronic device (Column 17, lines 27-33 disclose information related to camera view motion may be used to segment auxiliary sensors datastream, into segments of different types.).
determining an anti-jitter processing policy for the Nth image frame according to the acquired x frames of parameter data of the motion parameter of the electronic device (Step 510 of figure 5 discloses calculating camera view motion compensation data, which is a step of determining how to correct for camera motion represented by the view motion compensation data (See step 512).);); and
wherein the anti-jitter parameter data comprises any parameter for performing the anti-jitter processing on each image frame of the video to be recorded (Step 514, in which motion-compensated descriptors of temporal features, constituting an “anti-jitter processing policy”, are provided, as described in lines 24-29 of column 18, and column 19, lines 1-5.).
Curcio does not disclose explicitly: encoding, by the electronic device, the acquired image data for the Nth image frame to obtain encoded data for the Nth image frame;
However, Yamamoto discloses in an analogous art an image recording and encoding apparatus that performs shake correction for a portable camera device (abstract).
It would have been obvious to one of ordinary skill in the art before the time of the applicant’s effective filing date to feed the motion corrected video data to a video encoder, as suggested by Yamamoto, in order to compress the video data for transmission and/or storage, thereby improving the compression of the video data by having reduced or eliminated spurious motion information resulting from unintended camera motion.

Method claim 3 is drawn to the method of using the corresponding apparatus claimed in claim 9.  Therefore method claim 3 corresponds to apparatus claim 9 and is rejected for the same reasons of obviousness as used below.

Regarding claim 5, Curcio discloses: a video processing method, comprising:
acquiring, by an electronic device, a video file for an Nth image frame, the N being a positive integer (Step 502 of figure 5: receive video, audio, and sensor data.  Video comprises a series of frames.  See column 18, lines 10-17.);
acquiring, by the electronic device, an anti-jitter processing policy for the Nth image frame from the video file for the Nth image frame (Step 510 of figure 5 discloses calculating camera view motion compensation data, which is a step of determining how to correct for camera motion represented by the view motion compensation data (See step 512).); and
performing, by the electronic device, anti-jitter processing on the Nth image frame according to the anti-jitter processing policy for the Nth image frame to obtain an updated Nth image frame after the anti-jitter processing (Step 512 is a step in which anti-jitter compensation is performed.).
determining an anti-jitter processing policy for the Nth image frame according to the acquired x frames of parameter data of the motion parameter of the electronic device (Step 510 of figure 5 discloses calculating camera view motion compensation data, which is a step of determining how to correct for camera motion represented by the view motion compensation data (See step 512).);); and
wherein the anti-jitter parameter data comprises any parameter for performing the anti-jitter processing on each image frame of the video to be recorded (Step 514, in which motion-compensated descriptors of temporal features, constituting an “anti-jitter processing policy”, are provided, as described in lines 24-29 of column 18, and column 19, lines 1-5.).
Curcio does not disclose explicitly: coding, by the electronic device, the acquired image data for the Nth image frame to obtain encoded data for the Nth image frame;
However, Yamamoto discloses in an analogous art an image recording and encoding apparatus that performs shake correction for a portable camera device (abstract).
It would have been obvious to one of ordinary skill in the art before the time of the applicant’s effective filing date to feed the motion corrected video data to a video encoder, as suggested by Yamamoto, in order to compress the video data for transmission and/or storage, thereby improving the compression of the video data by having reduced or eliminated spurious motion information resulting from unintended camera motion.

Curcio does not disclose:
acquiring, by the electronic device, encoded data for the Nth image frame from the video file for the Nth image frame;
decoding, by the electronic device, the encoded data for the Nth image frame to obtain image data for the Nth image frame; 
However, Yamamoto discloses in an analogous art an image recording and encoding apparatus that performs shake correction for a portable camera device (abstract).
It would have been obvious to one of ordinary skill in the art before the time of the applicant’s effective filing date to feed the motion corrected video data to a video encoder, as suggested by Yamamoto, in order to compress the video data for transmission and/or storage, thereby improving the compression of the video data by having reduced or eliminated spurious motion information resulting from unintended camera motion.

Regarding claim 6, the combination of Curcio in view of Yamasaki discloses the limitations of claim 5, upon which depends claim 6.  This combination, specifically Curcio, further discloses: the video processing method of claim 5, wherein acquiring the anti-jitter processing policy for the Nth image frame from the video file for the Nth image frame comprises:
acquiring anti-jitter parameter data for the Nth image frame from the video file for the Nth image frame (Step 508 is an extract view motion compensation data step, in which camera view motion compensation data is extracted, for each frame.); and
wherein performing the anti-jitter processing on the Nth image frame according to the anti-jitter processing policy for the Nth image frame comprises:
performing the anti-jitter processing on the Nth image frame according to the anti-jitter parameter data for the Nth image frame (As disclosed in column 18, lines 24-30 with respect to figure 5, data from auxiliary sensors may be associated, using timestamps with video frame data on a one-to-one basis, so that there is no ambiguity, facilitating accurate mapping and correction spurious motion in a given video frame.).

Regarding claim 7, Curcio discloses: a video processing apparatus, comprising:
at least one processor (Processor 22 of figure 2.); and
a memory for storing instructions executable by the at least one processor (Memory 24 of figure 2.);
wherein the at least one processor is configured, to:
acquire image data for an Nth image frame of a video to be recorded, the N being a positive integer (Step 502 of figure 5: receive video, audio, and sensor data.  Video comprises a series of frames.  See column 18, lines 10-17.);
acquire, according to a preset rule, x frames of parameter data of a motion parameter of an electronic device that are relevant to the Nth image frame, (Step 508 is an extract view motion compensation data step, in which camera view motion compensation data is extracted, for each frame.), the x being a positive integer (Temporal features are detected from segments of the video, i.e., from an integer number of frames.);
determine an anti-jitter processing policy for the Nth image frame according to the acquired x frames of parameter data of the motion parameter of the electronic device (Step 510 of figure 5 discloses calculating camera view motion compensation data, which is a step of determining how to correct for camera motion represented by the view motion compensation data (See step 512).);); and

wherein the at least one processor is configured to determine anti-jitter parameter data for the Nth image frame according to the acquired x frames of parameter data of the motion parameter of the electronic device (Step 510 of figure 5 discloses calculating camera view motion compensation data, which is a step of determining how to correct for camera motion represented by the view motion compensation data (See step 512).);); and
wherein the anti-jitter parameter data comprises any parameter for performing the anti-jitter processing on each image frame of the video to be recorded (Step 514, in which motion-compensated descriptors of temporal features, constituting an “anti-jitter processing policy”, are provided, as described in lines 24-29 of column 18, and column 19, lines 1-5.).
Curcio does not disclose explicitly:
in response to a video recording process
encode the acquired image data for the Nth image frame to obtain encoded data for the Nth image frame;
However, Yamamoto discloses in an analogous art an image recording and encoding apparatus that performs shake correction for a portable camera device (abstract).
in response to a video recording process (Display unit 29)
encode the acquired image data for the Nth image frame to obtain encoded data for the Nth image frame (See encoder 27 in figure 2.);
It would have been obvious to one of ordinary skill in the art before the time of the applicant’s effective filing date to feed the motion corrected video data to a video encoder, as suggested by Yamamoto, in order to compress the video data for transmission and/or storage, thereby improving the compression of the video data by having reduced or eliminated spurious motion information resulting from unintended camera motion.

Regarding claim 9, the combination of Curcio in view of Yamamoto discloses the limitations of claim 7, upon which depends claim 9.  This combination, specifically, Curcio, further discloses: the video processing apparatus of claim 7, wherein the parameter data of the motion relevant parameter of the electronic device comprise at least one of following data:
parameter data of a motion direction parameter, parameter data of a motion velocity parameter, or parameter data of a motion manner parameter (Block 508, as in lines 51-55 of column disclosed extracting by the processor camera view motion compensation data.).

Regarding claim 11, the combination of Curcio in view of Yamamoto discloses the limitations of claim 7, upon which depends claim 11.  This combination, specifically, Curcio, further discloses: the video processing apparatus of claim 7, wherein the at least one processor is further configured, in response to a video playing process, to:
acquire a video file for an Nth image frame, the N being a positive integer (See step 502 is a step of receiving video data, comprised of discrete frames.);
acquire an anti-jitter processing policy for the Nth image frame from the video file for the Nth image frame (Step 510 of figure 5 discloses calculating camera view motion compensation data, which is a step of determining how to correct for camera motion represented by the view motion compensation data (See step 512).); and
perform anti-jitter processing on the Nth image frame according to the anti-jitter processing policy for the Nth image frame to obtain an Nth image frame after the anti-jitter processing (Step 512 is a step in which anti-jitter compensation is performed.)).
Curcio does not disclose: acquire encoded data for the Nth image frame from the video file for the Nth image frame;
decode the encoded data for the Nth image frame to obtain image data for the Nth image frame,
However, Yamamoto discloses in an analogous art an image recording and encoding apparatus that performs shake correction for a portable camera device (abstract).  Yamamoto discloses in this context recording image data (Figure 15), including encoding image data (S24), and decoding the image data (Figure 16, S42), and a subsequent scene skip control process S44, which is a type of shake correction, performed by shake correction operation unit 25 of figure 1.
It would have been obvious to one of ordinary skill in the art before the time of the applicant’s effective filing date to feed decoded image data to a scene skip control process for shake correction ([0046]), as suggested by Yamamoto, in order to compress the video data for transmission and/or storage, thereby improving the compression of the video data by having reduced or eliminated spurious motion information resulting from unintended camera motion.

Regarding claim 12, the combination of Curcio in view of Yamamoto discloses the limitations of claim 11, upon which depends claim 12.  This combination, specifically, Curcio, further discloses: the video processing apparatus of claim 11, wherein the at least one processor is configured to acquire anti-jitter parameter data for the Nth image frame from the video file for the Nth image frame (As disclosed in column 18, lines 24-30 with respect to figure 5, data from auxiliary sensors may be associated, using timestamps with video frame data on a one-to-one basis, so that there is no ambiguity, facilitating accurate mapping and correction spurious motion in a given video frame.); and
perform the anti-jitter processing on the Nth image frame according to the anti-jitter parameter data for the Nth image frame (As disclosed in lines 47-50, and lines 61-67, the apparatus compensating for temporal features caused by camera shake in step 512 of figure 5.).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Curcio, in view of Yamamoto, in further view of Ubillos, US 2012/0092559 A1.

Method claim 2 is drawn to the method of using the corresponding apparatus claimed in claim 8.  Therefore method claim 2 corresponds to apparatus claim 8 and is rejected for the same reasons of obviousness as used below.

Regarding claim 8, the combination of Curcio, in view of Yamamoto discloses the limitations of claim 7, upon which depends claim 8.  This combination does not disclose: the video processing apparatus of claim 8, wherein acquiring, by the electronic device and according to either of following manners, the x frames of parameter data of the motion parameter of the electronic device that are relevant to the Nth image frame:
in a first manner, continuously acquiring nth to (n+ X-1)th frames of parameter data of the motion parameter of the electronic device that are corresponding to Nth to (N+X-1) frames of images, the X being a positive integer greater than or equal to 1; and
in a second mannsower, backwardly acquiring, according to an equal time interval from the Nth frame, the x frames of parameter data of the motion parameter of the electronic device that are corresponding to X frames of images, the X being a positive integer.
However, Ubillos discloses in an analogous art directed to performing rolling shutter distortion correction in video in which a dominant velocity of pixels in a segment (“timed sequence of image frames 202”) is tracked, by determining a motion vector of frame pixels with respect to at least one previous frame and with respect to at least one subsequent frame, as disclosed in [0031].
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to determine dominant pixel velocity in performing shake correction, as disclosed in Ubillos, in order to facilitate the application of an affine transform for rolling shutter correction (Ubillos [0022]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Curcio, in view of Yamamoto, in further view of Sowden, US 2020/0241716 A1.

	Regarding claim 13, the combination of Curcio in view of Yamamoto discloses the limitations of claim 1, upon which claim 13 depends.  This combination, specifically Curcio, further discloses: the video processing method of claim 1, wherein the anti-jitter parameter data comprises the image data for the Nth image frame (Steps 402 and 404 in figure 4.), a cutting region, a rotation angle (Column 20, lines 20-29 disclose performing camera orientation compensation in part by using accelerometer data to rotate a descriptor of a temporal feature.), and an image correction parameter (See “motion-compensated descriptors of temporal features” 514 in figure 5.).
	The combination of Curcio in view of Yamamoto does not disclose: wherein the anti-jitter parameter data comprises… a cutting region.  
However in an analogous art directed to performing video stabilization in video, Sowden discloses in [0055]: “For example, accelerometer or gyroscope data may be utilized to compensate for camera movement, e.g., due to the capturing user's hands shaking during image capture, by aligning the plurality of captured frames. In some implementations, the captured image may be cropped to produce a stabilized version, e.g., with reduced background motion.”
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to implement in the video stabilization method of Curcio in view of Yamamoto, a cropping procedure as disclosed in Sowden, in order to produce a stabilized video with reduced background motion ([0055]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425